DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-17 are being treated on the merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the strap attached to the base as recited in claims 1 and 10, the opening(s) as recited in claims 3-4, 10 and 12-13, the hook and loop fastener on the inside of the heel cover as recited in claim 6 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
In claim 1, there is no antecedent basis in the specification for "a strap configured to secure the heel cover to a wearer attached to the base";
In claim 6, there is no antecedent basis in the specification for "a hook and loop fastener on the inside of the heel cover";
In claim 10, there is no antecedent basis in the specification for "a strap configured to secure the heel cover to a wearer attached to the base";
In claim 15, there is no antecedent basis in the specification for "a hook and loop fastener on the inside of the heel cover".
Claim Objections 
Claims 2-9 and 11-17 are objected to because of the following informalities:
In claims 2-9 and 11-17, "heal' appears to read "heel";
In claim 5, "the base is cushioning material" appears to read "the base comprises a cushioning material";
In claim 14, "the base is cushioning material" appears to read "the base comprises a cushioning material".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation "a strap configured to secure the heel cover to a wearer attached to the base".  The configuration of the strap is discussed in the original disclosure in para. 0017.  However, the writing disclosure fails to set forth the claimed feature of the strap attached to the base.  There is a lack of written description for this limitation.  A person skilled in the art would not recognize in the applicant’s disclosure a description of the invention defined by claim 1.
Claim 6 recites the limitation "a hook and loop fastener on the inside of the heel cover". However, the writing disclosure fails to set forth the above claimed feature.  There is a lack of written description for this limitation.  A person skilled in the art would not recognize in the applicant’s disclosure a description of the invention defined by claim 6.
Claim 10 recites the limitation "a strap configured to secure the heel cover to a wearer attached to the base".  The configuration of the strap discussed in the original disclosure in para. 0017.  However, the writing disclosure fails to set forth the claimed feature of the strap attached to the base.  There is a lack of written description for this limitation.  A person skilled in the art would not recognize in the applicant’s disclosure a description of the invention defined by claim 10.
Claim 10 recites the limitation "wherein the channel goes from opening to opening".  However, the writing disclosure fails to provide any detail on the claimed feature.  There is a lack of written description for this limitation.  A person skilled in the art would not recognize in the applicant’s disclosure a description of the invention defined by claim 10.
Claims 2-9 and 11-17 each depend from a rejected claim.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitations "the shape" and "the exterior".  There is insufficient antecedent basis for these limitations in the claim.
	Claim 1 recites the limitation "a material placed on the exterior of the heel cover", which renders the claim indefinite.   First, the term "material" is defined as "the elements, constituents, or substances of which something is composed or can be made" per the Merriam-Webster dictionary; therefore "a material" is not a structure which can be placed on the heel over.  Second, the limitation appears to claim a portion of the heel cover placed on the heel cover itself in the context of the claim.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.
Claim 1 recites the limitation "a strap configured to secure the heel cover to a wearer attached to the base".  However, the writing disclosure only set forth the strap being attached to the sidewall.  Therefore, the claimed subject matter is not consistent with the writing disclosure.  For examination purposes, Examiner has interpreted that the strap attached to the base either directly or indirectly.
	Claim 3 recites the limitations "the right rear side" and "the opening".  There is insufficient antecedent basis for these limitations in the claim.
	Claim 4 recites the limitations "the left rear side" and "the opening".  There is insufficient antecedent basis for these limitations in the claim.
	Claim 6 recites the limitation "the inside".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 9 recites the limitation "the inside".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 10 recites the limitations "the shape" and "the exterior".  There is insufficient antecedent basis for these limitations in the claim.
	Claim 10 recites the limitation "a material placed on the exterior of the heel cover", which renders the claim indefinite.   First, the term "material" is defined as "the elements, constituents, or substances of which something is composed or can be made" per the Merriam-Webster dictionary; therefore "a material" is not a structure which can be placed on the heel over.  Second, the limitation appears to claim a portion of the heel cover, i.e., a material, placed on the heel cover itself in the context of the claim.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.
Claim 10 recites the limitation "a strap configured to secure the heel cover to a wearer attached to the base".  However, the writing disclosure only set forth the strap being attached to the sidewall.  Therefore, the claimed subject matter is not consistent with the writing disclosure.  For examination purposes, examiner has interpreted that the strap attached to the base either directly or indirectly.
	Claim 10 recites the limitation "wherein the channel goes from opening to opening", which renders the claim indefinite.  First, the claim does not previously set forth any opening.  Second, the concept of the claim language "from opening to opening" is not clear.  Are the two instances of "opening" the same opening or different openings?  The specification does not provide a standard for ascertaining the claimed feature.  The metes and bounds of the claim are unclear and cannot be ascertained, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, Examiner has interpreted the limitation as wherein the channel goes from a first opening to a second opening, wherein the first opening and the second opening may be the same opening or different openings.
	Claim 12 recites the limitations "the right rear side" and "the opening".  There is insufficient antecedent basis for these limitations in the claim.
	Claim 13 recites the limitations "the left rear side" and "the opening".  There is insufficient antecedent basis for these limitations in the claim.
	Claim 15 recites the limitation "the inside".  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-9 and 11-17 each depend from a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vellner (US 1,869,988 A).
Regarding claim 1, Vellner discloses a heel cover (heel protector; figs. 1-2; page 1, ll. 57-60), comprising: 
a base (bottom wall 6; figs. 2-3; page 1, ll. 70-78) affixed to at least one side wall (side walls 4 and 5; figs. 2-3; page 1, ll. 61-69); 
a rear portion (side wall 4 defines a rear portion; figs. 1-3; page 1, ll. 61-69) that is configured to conform to the shape of a heel (the rear portion curved to conform a heel shape; figs. 2-3); 
a material placed on the exterior of the heel cover (layer 10; figs. 2-3; page 1, ll. 77-96); 
a strap (straps 11, 12; figs. 1-2; page 1, ll. 91-99) configured to secure the heel cover to a wearer (figs. 1-2; page 1, ll. 91-99) attached to the base (indirectly attached to bottom wall 6 which is connected to sidewall 4; figs. 1-2; page 1, ll. 91-99).
Regarding claim 2, Vellner discloses the heel cover of claim 1, and further discloses wherein the material is a reinforcement layer (a layer of high grade felt; page 1, ll. 77-90).
Regarding claim 3, Vellner discloses the heel cover of claim 1, and further discloses wherein the material is on a right rear side of the heel cover opposite an opening (bottom wall 6 has the same overall longitudinal and transverse extent as that of the lower edge portions of walls 4 and 5; therefore, bottom wall 6 has at least a portion on a right rear side of the heel cover opposite a top opening; see fig. 3 and annotated fig. 2; page 1, ll. 77-90).
Regarding claim 4, Vellner discloses the heel cover of claim 1, and further discloses wherein the material is on a left rear side of the heel cover opposite an opening (bottom wall 6 has the same overall longitudinal and transverse extent as that of the lower edge portions of walls 4 and 5; therefore, bottom wall 6 has at least a portion on a left rear side of the heel cover opposite a top opening; see fig. 3 and annotated fig. 2; page 1, ll. 77-90).
Regarding claim 5, Vellner discloses the heel cover of claim 1, and further discloses wherein the base is cushioning material (a piece of leather which has cushioning function; page 1, ll. 70-74).
Regarding claim 8, Vellner discloses the heel cover of claim 1, and further discloses wherein the strap is a buckle strap (straps 11, 12 configured to be fastened by a buckle; figs. 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Vellner (US 1,869,988 A) in view of Minor (US 4,461,100 A).
Regarding claim 6, Vellner discloses the heel cover of claim 1, but does not disclose the heel cover further comprising a hook and loop fastener on the inside of the heel cover.  However, Minor teaches wherein a heel cover (heel cover 10; figs. 1, 3; col. 1, ll. 66-68; col. 2, ll. 1-2) further comprising a hook and loop fastener (a Velcro element 18, which is a hook and loop fastener; fig. 3; col. 2, ll. 13-17) on an inside of the heel cover (Velcro element 18 is located at an inside surface of strap 15, which is a portion of the inner surface of heel cover 10; see fig. 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the fastening means of the heel cover as disclosed by Vellner, with wherein the straps configured with a hook and loop fastener pair at the free ends and one element of the hook and loop fastener pair on an inside of the heel cover, as taught by Minor, in order to provide an alternative suitable fastening means to secure the heel cover around a wearer's ankle (Minor; fig. 1; col. 2, ll. 2-5).
Regarding claim 7, Vellner discloses the heel cover of claim 1, but does not disclose wherein the strap is a hook and loop strap.  However, Minor teaches wherein a heel cover (heel cover 10; figs. 1, 3; col. 1, ll. 66-68; col. 2, ll. 1-2) comprising a strap (strap 15; figs. 1, 3; col. 2, ll. 2-5), wherein the strap is a hook and loop strap (strap 15 comprising Velcro strips 18, 19; fig. 3; col. 2, ll. 13-17).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the fastening means of the heel cover as disclosed by Vellner, with wherein the strap is a hook and loop strap, as taught by Minor, in order to provide an alternative suitable fastening means to secure the heel cover around a wearer's ankle (Minor; fig. 1; col. 2, ll. 2-5).
Claims 9-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vellner (US 1,869,988 A) in view of Kim (WO 2018/155804 A1).
Regarding claim 9, Vellner discloses the heel cover of claim 1, but does not disclose the heel cover further comprising a channel on the inside of the heel cover, wherein the channel allows for the heel cover to conform to various heel sizes.  However, Kim teaches a heel cover (heel cover 100; fig. 1; para. 27) further comprising a channel (channel 130; fig. 1; para. 28) on the inside of the heel cover (fig. 1; para. 28), wherein the channel allows for the heel cover to conform to various heel sizes (channel 130 allows more flexibility; fig. 1; para. 28).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the fastening the heel cover as disclosed by Vellner, with wherein the heel cover further comprising a channel on the inside of the heel cover, wherein the channel allows for the heel cover to conform to various heel sizes, as taught by Kim, in order to provide more flexibility of the heel cover to allow a wearer to wear the shoe more conveniently (Kim; para. 28).
Regarding claim 10, Vellner discloses a heel cover (heel protector; figs. 1-2; page 1, ll. 57-60), comprising: 
a base (bottom wall 6; figs. 2-3; page 1, ll. 70-78) affixed to at least one side wall (side walls 4 and 5; figs. 2-3; page 1, ll. 61-69); 
a rear portion (side wall 4 defines a rear portion; figs. 1-3; page 1, ll. 61-69) that is configured to conform to the shape of a heel (the rear portion curved to conform a heel shape; figs. 2-3); 
a material placed on the exterior of the heel cover (layer 10; figs. 2-3; page 1, ll. 77-96); 
a strap (straps 11, 12; figs. 1-2; page 1, ll. 91-99) configured to secure the heel cover to a wearer (figs. 1-2; page 1, ll. 91-99) attached to the base (indirectly attached to bottom wall 6 which is connected to sidewall 4; figs. 1-2; page 1, ll. 91-99).
Vellner does not disclose a channel located and set into the side wall, wherein the channel goes from opening to opening.  However, Kim teaches a heel cover (heel cover 100; fig. 1; para. 27) further comprising a channel (groove 130; fig. 1; para. 28) located and set into the inside of a sidewall (sidewall 110; fig. 1; para. 28), wherein the channel goes from opening to opening (the heel cover 100 has an opening defined by sidewall 110, wherein groove 130 extending from a left side of the opening to a right side of the opening; fig. 1; para. 28).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the fastening the heel cover as disclosed by Vellner, with wherein a channel located and set into the side wall, wherein the channel goes from opening to opening, as taught by Kim, in order to provide more flexibility of the heel cover to allow a wearer to wear the shoe more conveniently (Kim; para. 28).
Regarding claim 11, Vellner and Kim, in combination, disclose the heel cover of claim 10, and Vellner further discloses wherein the material is a reinforcement layer (a layer of high grade felt; page 1, ll. 77-90).
Regarding claim 12, Vellner and Kim, in combination, disclose the heel cover of claim 10, and Vellner further discloses wherein the material is on a right rear side of the heel cover opposite an opening (bottom wall 6 has the same overall longitudinal and transverse extent as that of the lower edge portions of walls 4 and 5; therefore, bottom wall 6 has at least a portion on a right rear side of the heel cover opposite a top opening; see fig. 3 and annotated fig. 2; page 1, ll. 77-90).
Regarding claim 13, Vellner and Kim, in combination, disclose the heel cover of claim 10, and Vellner further discloses wherein the material is on a left rear side of the heel cover opposite an opening (bottom wall 6 has the same overall longitudinal and transverse extent as that of the lower edge portions of walls 4 and 5; therefore, bottom wall 6 has at least a portion on a left rear side of the heel cover opposite a top opening; see fig. 3 and annotated fig. 2; page 1, ll. 77-90).
Regarding claim 14, Vellner and Kim, in combination, disclose the heel cover of claim 10, and Vellner further discloses wherein the base is cushioning material (a piece of leather which has cushioning function; page 1, ll. 70-74).
Regarding claim 17, Vellner and Kim, in combination, disclose the heel cover of claim 10, and Vellner further discloses wherein the strap is a buckle strap (straps 11, 12 configured to be fastened by a buckle; figs. 1-2).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vellner (US 1,869,988 A) and Kim (WO 2018/155804 A1) and further in view of Minor (US 4,461,100 A).
Regarding claim 15, Vellner and Kim, in combination, disclose the heel cover of claim 10, but Vellner does not disclose the heel cover further comprising a hook and loop fastener on the inside of the heel cover.  However, Minor teaches wherein a heel cover (heel cover 10; figs. 1, 3; col. 1, ll. 66-68; col. 2, ll. 1-2) further comprising a hook and loop fastener (a Velcro element 18, which is a hook and loop fastener; fig. 3; col. 2, ll. 13-17) on an inside of the heel cover (Velcro element 18 is located at an inside surface of strap 15, which is a portion of the inner surface of heel cover 10; see fig. 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the fastening means of the heel cover as disclosed by Vellner, with wherein the straps configured with a hook and loop fastener pair at the free ends and one element of the hook and loop fastener pair on an inside of the heel cover, as taught by Minor, in order to provide an alternative suitable fastening means to secure the heel cover around a wearer's ankle (Minor; fig. 1; col. 2, ll. 2-5).
Regarding claim 16, Vellner and Kim, in combination, disclose the heel cover of claim 10, but Vellner does not disclose wherein the strap is a hook and loop strap.  However, Minor teaches wherein a heel cover (heel cover 10; figs. 1, 3; col. 1, ll. 66-68; col. 2, ll. 1-2) comprising a strap (strap 15; figs. 1, 3; col. 2, ll. 2-5), wherein the strap is a hook and loop strap (strap 15 comprising Velcro strips 18, 19; fig. 3; col. 2, ll. 13-17).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the fastening means of the heel cover as disclosed by Vellner, with wherein the strap is a hook and loop strap, as taught by Minor, in order to provide an alternative suitable fastening means to secure the heel cover around a wearer's ankle (Minor; fig. 1; col. 2, ll. 2-5).

    PNG
    media_image1.png
    713
    830
    media_image1.png
    Greyscale

Annotated Fig. 2 from US 1,869,988 A

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732